Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1-19 in the reply filed on 06/09/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation that “the dielectric layer is on a top surface of the first dielectric layer” appears to be unclear as to where the dielectric is formed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seong et al., US 2017/0243919. 
Regarding claim 1, Seong teaches (figs. 1-3 and related text) a memory device, comprising: a plurality of conductive bit lines (120); a plurality of conductive word lines (110); and a set of memory cells (MC, fig. 1) included in a memory cell array (fig. 1), each of the memory cells located between a corresponding bit line of the plurality of conductive bit lines and a corresponding word line of the plurality of conductive word lines (fig. 1 and fig. 3), each of the memory cells comprising a stack of layers (130) comprising a memory bit layer (134), and a dielectric layer (144Y) on one or more sidewalls of only a portion of a total thickness of the stack of layers (fig. 3), such that the dielectric layer is on one or more sidewalls of the memory bit layer (134, fig. 3).  
Regarding claim 2, Seong teaches the memory cell array is arranged in three dimensions with memory cells positioned in rows and columns along a plurality of XY planes stacked in a Z direction (fig. 2).  
Regarding claim 6, Seong teaches the plurality of conductive bit lines (120) run orthogonal to the plurality of conductive word lines (110, fig. 2).
Regarding claim 8, Seong teaches the dielectric layer (144y) comprises a high-k material (Seong, [0075], Silicon nitride, high-k compared to silicon oxide).
Regarding claim 9, Seong teaches the dielectric layer is a first dielectric layer (144y), the device further comprising a second dielectric layer (142y) over the first dielectric layer (fig. 3), wherein the second dielectric layer (142y) is over one or more sidewalls of the total thickness of the stack of layers (fig. 3), such that the first dielectric layer (144y) is not present between the second dielectric layer (142y) and the stack of layers (130) in at least one location (fig. 3).
Regarding claim 10, Seong teaches the memory bit layer (134) comprises chalcogenide [0056]. 
Regarding claim 11, Seong teaches the plurality of conductive bit lines and the plurality of conductive word lines comprise tungsten [0036]. 
Regarding claim 12, Seong teaches an integrated circuit (fig. 13) comprising the memory device of claim 1.
Regarding claim 14, Seong teaches a memory chip/device (fig. 13) comprising the memory device of claim 1 (fig. 13).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Seong in view of Peters, US2010/0163826.
  Regarding claim 4, Seong teaches the stack of layers comprising of a first conductive layer (BE), the memory bit layer (134) on the first conductive layer (BE), and a second conductive layer (ME) on the memory bit layer (134), and the stack of layers exists between the corresponding bit line (120) of the plurality of conductive bit lines and the corresponding word line of the plurality of conductive word lines (110).
However, Seong does not explicitly teach the stack of layers consists only of a first conductive layer, the memory bit layer on the first conductive layer, and a second conductive layer on the memory bit layer, and wherein only the stack of layers exists between the corresponding bit line of the plurality of conductive bit lines and the corresponding word line of the plurality of conductive word lines.
Peters teaches (fig. 10 and related text) stack of layers (60/58/46) consists only of a first conductive layer (46), the memory bit layer (58) on the first conductive layer (46), and a second conductive layer (60) on the memory bit layer, and wherein only the stack of layers exists between the corresponding bit line (64) of the plurality of conductive bit lines and the corresponding word line of the plurality of conductive word lines (45).
Seong and Peters are analogous art because they both are directed memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Seong with Peters because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Seong stack of layers to consist of a first conductive layer, the memory bit layer on the first conductive layer, and a second conductive layer on the memory bit layer as taught by Peters to reduce programming current that would advantageously reduce power consumption and improves device reliability [0034].
Regarding claim 5, as best the examiner is able to ascertain the claimed invention Seong as modified by Peters teaches the dielectric layer (54, Peters) is on one or more sidewalls of the second conductive layer (60), and the dielectric layer is on a top surface of the first conductive layer (44, Peters, fig. 10). 
Claim(s) 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seong.
Regarding claim 3, Seong does not teach the memory cells has a dimension along an X-direction that is greater than a dimension along a Y-direction.
Parameters such as dimension in a certain direction in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust dimensions of the one or more memory cells as claimed to make a memory device [0002].
 Regarding claim 7, Seong does not explicitly teach the one or more of the memory cells has a height between about 60 nm and about 80 nm.  
Parameters such thickness and height of a structure in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust height of the one or more memory cells as claimed to make a memory device [0002].
 Claim(s) 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seong in view of Park, US2010/0124800.
Regarding claim 13, Seong does not teach a printed circuit board comprising the integrated circuit of claim 12.
Park teaches (fig. 1 and related text) a printed circuit board [0029] comprising the integrated circuit [0029] to improve the operating speed of the host connected to the memory system can be significantly enhanced [0028]. 
Seong and Park are analogous art because they both are directed memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Seong with Park because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Seong to include the printed circuit board as taught by Park to improve the operating speed of the host connected to the memory system can be significantly enhanced [0028].
 Regarding claim 15, Seong teaches (figs. 1-3 and related text) an electronic device, comprising: a comprising one or more dies (fig. 1), at least one of the one or more dies comprising a stack of layers (130) between a word line (110) and a bit line (120), the stack of layers comprising a memory bit layer (134), and a dielectric layer (144y) on one or more sidewalls of only a portion of a total thickness of the stack of layers (fig. 3), such that the dielectric layer (144y) is on one or more sidewalls of the memory bit layer (134, fig. 3).
Seong does not explicitly teach a chip package comprising one or more dies to improve. 
Park teaches (fig. 1 and related text) a chip package comprising one or more dies to improve the operating speed of the host connected to the memory system can be significantly enhanced [0028].
Seong and Park are analogous art because they both are directed memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Seong with Park because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Seong to include the chip package as taught by Park to improve the operating speed of the host connected to the memory system can be significantly enhanced [0028]. 
Regarding claim 16, Seong as modified by Park teaches the dielectric layer comprises a high-k material (Seong, [0075], Silicon nitride, high-k compared to silicon oxide).
Regarding claim 17, Seong teaches (fig. 3, Seong) as modified by Park teaches the dielectric layer (Seong, 144y) is a first dielectric layer, the device further comprising a second dielectric layer (142y) over the first dielectric layer (144y), wherein the second dielectric layer (142y) is over one or more sidewalls of the total thickness of the stack of layers (fig. 3, Seong), such that the first dielectric layer (144y) is not present between the second dielectric layer (142y) and the stack of layers (130) in at least one location (fig. 3, Seong).  
Regarding claim 18, Seong as modified by Park teaches the memory bit layer comprises chalcogenide ([0056], Seong).
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seong in view of Park and in further view of Peters.
Regarding claim 19, Seong as modified by Park teaches (Seong fig. 3) the stack of layers comprising of a first conductive layer (BE), the memory bit layer (134) on the first conductive layer (BE), and a second conductive layer (ME) on the memory bit layer (134), and the stack of layers exists between the corresponding bit line (120) of the plurality of conductive bit lines and the corresponding word line of the plurality of conductive word lines (110).
However, Seong as modified by Park does not explicitly teach the stack of layers consists only of a first conductive layer, the memory bit layer on the first conductive layer, and a second conductive layer on the memory bit layer, and wherein only the stack of layers exists between the corresponding bit line of the plurality of conductive bit lines and the corresponding word line of the plurality of conductive word lines.
Peters teaches (fig. 10 and related text) stack of layers (60/58/46) consists only of a first conductive layer (46), the memory bit layer (58) on the first conductive layer (46), and a second conductive layer (60) on the memory bit layer, and wherein only the stack of layers exists between the corresponding bit line (64) of the plurality of conductive bit lines and the corresponding word line of the plurality of conductive word lines (45).
Seong, Park and Peters are analogous art because they both are directed memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Seong with Peters because they are from the same field of endeavor. 

It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Seong and Park stack of layers to consist of a first conductive layer, the memory bit layer on the first conductive layer, and a second conductive layer on the memory bit layer as taught by Peters to reduce programming current that would advantageously reduce power consumption and improves device reliability [0034].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811